DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahlich (US 4,852,474) in view of Fouquet (EP1776907) and Kotic (US 5,064,159).  An English machine translation of Fouquet (EP1776907) is included with the Notice of Reference Cited (PTO-892).  
With respect to the limitations of claims 19 and 20, Mahlich teaches an espresso machine (title), comprising: a removable tamper (Fig 1, customary substantially cylindrical coffee tamper 21, Col 6, inherently having a handle as evidence by Fouquet, Fig 1, pusher 22, 0021); the expresso machine includes a ledge with an underside (Fig 1, ledge of section 13, Col 6) and the tamper (21) is attached to the underside ledge.  Mahlich discloses the claimed invention except for explicitly disclosing the tamper comprising a ferromagnetic material; a recess formed in the expresso machine and sized to receive a handle portion of the removable taper in the recess; a magnet disposed adjacent to the recess for releasable retaining the handle portion of the removable tamper in the recess.
However, the tamper comprising a ferromagnetic material; a recess formed in the expresso machine and sized to receive a handle portion of the removable taper in the recess; a magnet disposed adjacent to the recess for releasable retaining the handle portion of the removable tamper in the recess is known in the art.  Kotic, for example, disclose a holder with a ledge (Fig 1, holder 10, Col 3) having a recess (access opening 30, Col 3) for retaining a removable device with a handle (handle 36, Col 3) comprising a ferromagnetic material (metal disc 38, Col 3, Lines 63-65); and a magnet (magnetic core 24, magnet 25, Col 3) adjacent the recess for retaining the device with a handle has the advantage of providing a known article holder utilizing magnetic interaction for releasably securing a device with a handle in a suspended storage mode.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the expresso machine of Mahlich having a removable tamper attached to a ledge having a recess with the device with a handle comprising a ferromagnetic material; a recess formed in the device holder and sized to receive a handle portion of the removable device with a handle in the recess; a magnet disposed adjacent to the recess for releasable retaining the handle portion of the removable device with a handle in the recess of Kotic for the purpose of providing a known article holder utilizing magnetic interaction for releasably securing the tamper with a handle in a suspended storage mode.
Claim 21 is objected to as being dependent on claim 19.

Claims 19, 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mahlich (US 4,852,474) in view Kotic (US 5,064,159).
With respect to the limitations of claims 19 and 20, Mahlich teaches an espresso machine (title), comprising: a removable tamper (Fig 1, customary substantially cylindrical coffee tamper 21, Col 6, inherently having a handle as evidence by Fouquet, Fig 1, pusher 22, 0021); the expresso machine includes a ledge with an underside (Fig 1, ledge of section 13, Col 6) and the tamper (21) is attached to the underside ledge.  Mahlich discloses the claimed invention except for explicitly disclosing the tamper comprising a ferromagnetic material; a recess formed in the expresso machine and sized to receive a handle portion of the removable taper in the recess; a magnet disposed adjacent to the recess for releasable retaining the handle portion of the removable tamper in the recess.
However, Fouquet explicitly discloses a recess (recess in nose 20 for retaining pusher handle 22 of tamper 19, 0021) formed in the expresso machine (Fig 1, 0002, expresso) and sized to receive a handle portion (22) of the removable taper (19) in the recess; the recess is formed in the underside of the ledge (recess in bottom surface/ledge of nose 20) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the expresso machine of Mahlich having a removable tamper attached to a ledge of the device silent to a recess with a recess of formed in the expresso machine and sized to receive a handle portion of the removable taper in the recess; the recess is formed in the underside of the ledge of Fouquet for the purpose of providing a known recess configuration that allows for the tamper to be movably mounted in the device (0021).  
Moreover, a recess for retaining a removable tamper comprising a ferromagnetic material; and a magnet disposed adjacent to the recess for releasable retaining the handle portion of the removable tamper in the recess is known in the art.  Kotic, for example, disclose a holder with a ledge (Fig 1, holder 10, Col 3) having a recess (access opening 30, Col 3) for retaining a removable device with a handle (handle 36, Col 3) comprising a ferromagnetic material (metal disc 38, Col 3, Lines 63-65); and a magnet (magnetic core 24, magnet 25, Col 3) adjacent the recess for retaining the device with a handle has the advantage of providing a known article holder utilizing magnetic interaction for releasably securing a device with a handle in a suspended storage mode.  It would have been obvious for one having ordinary skill in the art at the time of the invention to adapt the expresso machine of Mahlich in view of Fouquet having a removable tamper attached to a ledge having a recess with a recess for retaining a removable tamper comprising a ferromagnetic material; and a magnet adjacent the recess for retaining the device with a ferromagnetic handle of Kotic for the purpose of providing a known article holder utilizing magnetic interaction for releasably securing the tamper with a handle in a suspended storage mode.
Claim 21 is objected to as being dependent on claim 19.

Allowable Subject Matter
Claims 1, 2, 3 and 6 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendments
Claims 1-3 are amended.
Claims 4 and 5 are cancelled.
Claims 19-21 are new.
Claims 1-3, 6-21 are pending.
Claims 7-18 are withdrawn.

Response to Arguments
Applicant’s arguments filed 4/4/2022 with respect to claims 1, 2, 3 and 6 are moot in view of the allowance of claims 1, 2, 3 and 6.
Applicant's arguments filed 4/4/2022 with respect to claims 19-21 have been fully considered but they are not persuasive.
The applicant has argued on pages 7-8 about claims 19-21 that the combination of Mahlich in view of Fouquet and Kotic is improper because the combination of Fouquet having a non-removable taper teaches away from the removable tamper of Mahlich, the examiner respectfully disagrees.  As discussed in paragraph 0021 of Fouquet, “tamper 18… is mounted in a fixed or moveable manner in the nose…The tamper is suitable for being actuated by means of a pusher 22”.  Paragraph 0021 is silent to the tamper being removable or not, and does not teach away from a removable tamper of Mahlich.  On the contrary, the tamper 18 being removable allows for easy cleaning and maintenance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761        
5/24/2022